*342MEMORANDUM **
Timothy Buford, a former California state prisoner, appeals pro se the district court’s judgment dismissing for failure to state a claim his 42 U.S.C. § 1983 action alleging that a private crop dusting company and Corcoran prison officials caused inmates to suffer exposure to a toxic defoliant. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal pursuant to 28 U.S.C. § 1915(e). Barren v. Harrington, 152 F.3d 1193,1194 (9th Cir.1998). We affirm.
The district court properly dismissed Buford’s second amended complaint because he did not allege facts sufficient to show either the existence of a conspiracy, see Buckey v. County of Los Angeles, 968 F.2d 791, 794 (9th Cir.1992), or the mental state necessary to establish any Eighth Amendment violation, see Farmer v. Brennan, 511 U.S. 825, 834, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994).
After dismissing Buford’s federal claims, the district court properly dismissed remaining state tort claims, which are more appropriately brought before a state court. See United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726, 86 S.Ct. 1130, 16 L.Ed.2d 218 (1996).
Buford’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Circuit Rule 36-3.